                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS



CHAD EUGENE RANES,

                           Plaintiff,

          v.                                    CASE NO. 17-3196-SAC

BRIAN MURPHY, et al.,

                           Defendants.


                        MEMORANDUM AND ORDER

     This matter is before the Court on plaintiff’s amended complaint

(Doc. #8). Plaintiff commenced this action under 42 U.S.C. § 1983 while

held at the Allen County Law Enforcement Center, Iola, Kansas. He has

since reported a change of address to the clerk of the court.

                              Background

     On March 3, 2018, the Court issued a Memorandum and Order

directing plaintiff to submit an amended complaint to correct the

deficiencies identified by the Court and to show cause why the matter

should not be dismissed.
     The Court’s order advised plaintiff that he must provide specific

factual support for his claims that he was denied adequate medical

including the nature of his medical need, the response of officials

to his complaints, and any harm he suffered. Concerning his claim that

jail guards had opened his legal mail before delivering it to him,

the order advised plaintiff that he must identify a cognizable injury

arising from that claim and must identify personal participation by
a named defendant or defendants. Likewise, the Court advised plaintiff

that he must identify personal participation by a named defendant in

the alleged deprivation of mental health care.
                        The amended complaint

     The amended complaint contains three claims for relief:

  (1)   Plaintiff states that in 2015 he complained of a hernia. He

        claims he did not receive medical treatment for the condition

        until he commenced this action, and that he then was provided

        surgical repair. Plaintiff alleges he now has two additional

        hernias but has been given only pain medication.

  (2)   Plaintiff complains that he receives his legal motions from

        the state district court clerk without envelopes.

  (3)   Plaintiff complains that after he expressed suicidal ideation

        to a corrections officer, he was placed in a suicide suit for

        30 minutes and spoke with a counselor by a computer connection.

        Although the counselor advised the guard that plaintiff should

        speak to a counselor once a week, no such meetings took place.

     As relief, the amended complaint seeks repair of plaintiff’s

hernias, monetary damages for pain and suffering, and to have legal

mail opened in his presence. (Doc. #8, p. 6.)

                                Analysis
     As explained in the Court’s previous order, the standard for

evaluating claims of inadequate medical care under the Eighth

Amendment is “deliberate indifference to serious medical needs.”

Estelle v. Gamble, 429 U.S. 97, 104 (1976). This standard has both

objective and subjective components. First, a plaintiff must

establish the existence of a medical need that is “seriously serious.”

Farmer v. Brennan, 511 U.S. 825, 834 (1994). Second, the defendant

must show that the defendants knew of and disregarded “an excessive
risk to [the plaintiff’s] health and safety.” Id. at 837.

     The courts have addressed claims related to the treatment of
hernia complaints on multiple occasions. Generally, when prison

officials treat minor hernias with care such as medical evaluation,

hernia belts, activity restrictions, and pain medication, courts have

found that the prisoner has no claim for relief; however, where

officials fail to take any reasonable action or to take any action

at all, courts have found that a prisoner states a claim for relief.

See McKinney v. Col. Dep’t of Corr., 2016 WL 796234 (D. Col. Mar. 1,

2016)(gathering cases).

     At this point, the severity of plaintiff’s condition is unclear,

and there is no record before the Court of what, if any, medical

attention he received prior to the surgery he received in 2017. The

Court finds that this claim requires a responsive pleading to allow

the proper evaluation of its merits.

     Next, plaintiff claims that his legal mail has been opened

outside his presence. Although plaintiff provides a detailed

statement of when his legal mail was handled, he does not provide any

allegations of a cognizable injury resulting from the processing of

his legal mail. As the Court explained in its previous order, plaintiff
must identify a cognizable injury to proceed on a claim that arises

from the handling of his legal mail. See Lewis v. Casey, 518 U.S. 343,

349-55 (1996)(requiring a showing of an impairment to attempts to

pursue a viable legal claim to state a claim for relief) and Gee v.

Pacheco, 627 F.3d 1178, 1191 (10th Cir. 2010)(requiring prisoner to

show “actual injury from interference with his access to the courts

– that is, that the prisoner was frustrated or impeded in his efforts

to pursue a nonfrivolous claim concerning his conviction or his
conditions of confinement”). While the Court does not condone the

practice of opening legal mail outside a prisoner’s presence,
plaintiff’s claim must be dismissed due to his failure to suggest any

actual injury resulted.

     Third, plaintiff claims that he was not provided adequate medical

care for mental health needs during his incarceration. Plaintiff

describes an event in which he advised staff members of a crisis. He

was immediately placed in a restraint suit and was able to speak with

a counselor through the jail’s computer system. Plaintiff complains

that although that counselor recommended that he receive additional,

weekly contact with mental health personnel, jail personnel did not

implement that recommendation.

     This claim also is subject to the two-part Eighth Amendment

analysis requiring the plaintiff to establish both an objectively

serious condition and a subjective showing that defendants both knew

of and disregarded the risk to the plaintiff.

     The Court has carefully considered the amended complaint and

concludes that plaintiff has not identified any specific facts or

injury to support a claim for relief arising from the failure to

provide weekly counseling as recommended. Plaintiff states that
unnamed guards never provided the weekly counseling recommended by

the counselor (Doc. #8, p. 5); however, the amended complaint

identifies no specific allegations of acts or omissions by a named

defendant, any grievance concerning this matter, nor any resulting

injury from the failure to provide additional counseling. The Court

concludes that this claim also is subject to dismissal.

                               Motions

     Three motions filed by plaintiff are pending: (1) his motion to
subpoena body cameras and pod cameras (Doc. #9); (2) his motion for

subpoena of kiosk grievances and medical requests (Doc. #10); and (3)
his motion to appoint counsel (Doc. #11).

     Plaintiff seeks records from body and pod cameras used in the

jail on the ground it will show him receiving legal mail without

envelopes. Because the Court has determined that plaintiff’s claim

concerning the handling of his legal mail is subject to dismissal,

the Court denies this motion.

     Next, plaintiff requests the grievances and medical requests

that he filed on the jail kiosk. The Court grants this request and

directs defendants to incorporate that material into the report

ordered elsewhere in this order.

     Third, plaintiff requests the appointment of counsel. There is

no constitutional right to the appointment of counsel in a civil

matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion

of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). The party seeking the appointment of counsel has the burden

to convince the court that the claims presented have sufficient merit
to warrant the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)). The Court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,
and the prisoner’s ability to investigate the facts and present his

claims.” Rucks, 57 F.3d at 979.
     The Court has considered the record and declines to appoint

counsel at this time. Plaintiff is able to explain the nature of his

claims, and the issues do not appear to be unusually complex. However,

the Court will reconsider the request for counsel after the

development of the record.

                              Conclusion

     For the reasons set forth, the Court dismisses plaintiff’s claims

in Counts 2 and 3, alleging violations of his rights arising from the

opening of his legal mail and the failure to provide weekly mental

health counseling. Plaintiff’s claim requesting injunctive relief to

order the opening of his legal mail in his presence is denied as moot

due to his release.

     The Court finds the proper processing of plaintiff’s remaining

claim alleging inadequate medical care for hernias cannot be achieved

without additional information from appropriate officials of the

Allen County Jail. See Martinez v. Aaron, 570 F.2d 317 (10th Cir. 1978).

     IT IS, THEREFORE, BY THE COURT ORDERED Counts 2 and 3 of the

amended complaint are dismissed.
     IT IS FURTHER ORDERED plaintiff’s motion for subpoena of body

cameras and pod cameras (Doc. #9) is denied.

     IT IS FURTHER ORDERED plaintiff’s motion for subpoena of kiosk

grievances and medical request (Doc. #10) is granted.

     IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel (Doc.

#11) is denied.

     IT IS FURTHER ORDERED the clerk of the court shall prepare a

waivers of service form for defendants Murphy, Jewel, and Thompson
pursuant to Rule 4(d) of the Federal Rules of Civil Procedure, to be

served upon these defendants at no cost to plaintiff. The report
required herein shall be filed no later than sixty (60) days from the

date of this order, unless the time is extended by the Court. The answer

or other responsive pleading shall be filed thirty (30) days after

the Martinez report is filed.

     Officials responsible for the operation of the Allen County Jail

are directed to undertake a review of the subject matter of the

complaint:
          a. To ascertain the facts and circumstances;

           b. To consider whether any action can and should be taken

             by the institution to resolve the subject matter of the

             complaint;

           c. To determine whether other like complaints, whether

             pending in this court or elsewhere, are related to this

             complaint and should be considered together.

     (2)   Upon completion of the review, a written report shall be

           compiled which shall be attached to and filed with the

           defendants’ answer or response to the complaint. Statements

           of all witnesses shall be in affidavit form. Copies of

           pertinent rules, regulations, official documents, and,

           wherever appropriate, the reports of medical or psychiatric

           examinations shall be included in the written report. In

           addition, the grievances filed by plaintiff and requested

           in his motion for subpoena of kiosk grievances and medical

           request (Doc. #10) shall be included in the report.

           Authorization is granted to the officials of the Allen

           County Jail to interview all witnesses having knowledge of
      the facts, including the plaintiff.

(3)   No answer or motion addressed to the complaint shall be

      filed until the Martinez report required herein has been

      prepared.

(4)   Discovery by plaintiff shall not commence until plaintiff

      has received and reviewed defendants’ answer or response

      to the complaint and the report ordered herein. This action

      is    exempted   from    the   requirements   imposed   under

      Fed.R.Civ.P. 26(a) and 26(f).


IT IS SO ORDERED.

DATED:     This 5th day of February, 2019, at Topeka, Kansas.



                              S/ Sam A. Crow
                              SAM A. CROW
                              U.S. Senior District Judge
